DETAILED ACTION
The following is a Final Office action. In response to Examiner’s communication of 10/20/2021, Applicant, on 4/13/2022, amended claims 1, 5, 11, 12, 14-16, 14, and 18-20. Claims 1-2, 5-6, and 8-22 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC 101 rejections of claims 1-2, 5-6, and 8-22 regarding abstract ideas are maintained in light of Applicant’s amendments and explanations.
Revised 35 USC § 103 rejections of claims 1-2, 5-6, and 8-22 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-6, and 8-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claim 19 is directed towards a process, and claims 1-2, 5-6, 8-18, and 20-22 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “weather data including values of weather of each of a plurality of locations in a geographical region for a plurality of date times and overall demand data which indicates demand in a whole of the geographical region for the date times,” “select each of the plurality of locations and regress the of overall demand data based on the weather data of each of the locations to generate a location model corresponding to each of the locations, each location model being a function having an objective variable providing a forecasted value of overall demand in the whole of the geographical region, and having: an explanatory variable assigned a value of weather in the corresponding location,” “calculate forecasted values of overall demand in the whole of the geographical region based on the weather data of the plurality of locations and a plurality of the location models corresponding to the locations,” “calculate differences between the forecasted values of overall demand in the whole of the geographical region and the overall demand data,” “determine a plurality of coefficients for the plurality of the location models based on the differences between the forecasted values of overall demand and the overall demand data,” “combine the location models multiplied by the coefficients to generate an overall model being a function including a weighted sum of the location models by the coefficients,” “acquire predicted values of weather in the locations for a target date time of demand forecast,” “assign the predicted values of weather in the locations to the explanatory variable of the location models in the overall model to calculate the overall model to obtain a forecasted value of overall demand in the whole of the geographical region for the target date time of demand forecast,” and “output demand forecast data, including the forecasted value of overall demand in the whole of the geographical region and the target date time of demand forecast.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claims recite the additional elements of: “a memory configured to store weather data… and overall demand data …processing circuitry configured to,” (computer system with processor, with memory, and input device). Additionally, independent claims 19 and 20 recite further additional elements: “A non-transitory computer readable medium having a computer program stored therein which causes a computer to execute processes comprising,” (computer system including processor and memory). Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims.
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components on Page Numbers 40-42). The recited computer elements and functions that are applied to the abstract idea in the claims are “a memory configured to store weather data… and overall demand data …processing circuitry configured to,” (computer system with processor, with memory, and input device). Additionally, independent claims 19 and 20 recite further additional elements: “A non-transitory computer readable medium having a computer program stored therein which causes a computer to execute processes comprising,” (computer system including processor and memory). For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claims 2, 5-6, 8-18, 21, and 22 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2, 5-6, 8-18, 21, and 22 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea. Additionally, claims do not recite any further additional elements to be considered as not part of the abstract concepts.
Regarding claims 1-2, 5-6, 8-18, and 20-22 the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components on Page Numbers 40-42.
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note: The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made
Claims 1, 2, 5, 6, 8-10, 15, 16, 19 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dail et al. (US 10,690,806) in view of Lemos et al. (US 10,634,817) and further in view of Murakami (US 2012/0095608).
As per claims 1, 19, and 20, Dail teaches:
A demand forecasting device comprising: a memory configured to … processing circuitry configured to:… A non-transitory computer readable medium having a computer program stored therein which causes a computer to execute processes comprising: (Fig. 4 discussed at Col. 20 lines 26-62 describing a computer system with processors, memory, and computer readable media).
store weather data including values of weather of each of a plurality of locations in a geographical region for a plurality of date times and overall demand data which indicates demand in a whole of the geographical region for the date times (col 6 lines 17-31 teach historical forecast server 108 stores data representing historical ensembles 118 in main memory or a mass storage device. Ensembles may be stored in data structures in memory, rows in a database table, in flat files or spreadsheets, or other forms of stored digital data. Historical ensembles 118 may include a plurality of ensemble members for each day over a plurality of years. Historical ensembles 118 may comprise separate ensemble-based weather forecasts for each geographic location; col 15 line 27-42 teach the amount of water a crop receives may affect the development cycle of the crop. Agronomic model module 146 may estimate the amount of water a crop needs and determine the likely amount of water the crop will receive from natural precipitation. Agronomic model module 146 may use this information to affect the estimate for agronomic yield (crop needs constitutes demand)).
select each of the plurality of locations and regress the of overall demand data based on the weather data of each of the locations to generate a location model corresponding to each of the locations, each location model being a function having an objective variable providing a forecasted value of overall demand in the whole of the geographical region, and having: an explanatory variable assigned a value of weather in the corresponding  location (Fig. 2 discussed at col. 7, line 8 et seq., describing performing regression analysis on historical observation data as described at, e.g., col. 6, lines 23-32, historical observations at granular level, such as city-county rather than country; various types of regression analysis performed for calibration as well; col 18 lines 19-43 teach Agricultural intelligence computing approach may create the ratings based on observations that correspond to improved ensemble-based weather forecasts created by ensemble improvement modules 132 and stored in ensemble database 142. For any given ensemble-based weather forecast, agricultural intelligence computing system 130 may use multiple calibration approaches depending on the location. In an embodiment, agricultural intelligence computing system 130 applies the location-based selection approach at granular levels such that an ensemble-based weather forecast that covers a large area may have different calibration approaches applied to different portions of it (See also Examples in col 11.); 
calculate forecasted values of overall demand in the whole of the geographical region based on the weather data of the plurality of locations and a plurality of the location models corresponding to the locations (col 6 lines 17-31 teach historical forecast server 108 stores data representing historical ensembles 118 in main memory or a mass storage device. Ensembles may be stored in data structures in memory, rows in a database table, in flat files or spreadsheets, or other forms of stored digital data. Historical ensembles 118 may include a plurality of ensemble members for each day over a plurality of years. Historical ensembles 118 may comprise separate ensemble-based weather forecasts for each geographic location; col 15 line 27-42 teach the amount of water a crop receives may affect the development cycle of the crop. Agronomic model module 146 may estimate the amount of water a crop needs and determine the likely amount of water the crop will receive from natural precipitation. Agronomic model module 146 may use this information to affect the estimate for agronomic yield (crop needs constitutes demand).
calculate differences between the forecasted values of overall demand in the whole of the geographical region and the overall demand data; (Col. 7, line 55-col. 8, line 17 teaches historical difference parameters are determined. For example, in the system of FIG. 1, data analysis module 134 determines a plurality of historical difference parameters. In an embodiment, historical difference parameters are model parameters which can be applied to data distributions to correct for errors or bias. Data analysis module 134 may determine the historical difference parameters for each location and each lead time at the location. The historical difference parameters for each lead time may be aggregated from the differences in that lead time for all model parameters in a year, in a season, or on a specific date over the past few years. For example, the historical difference parameters may be aggregated from all ensembles at a location with a lead time of five days from the date of prediction. Alternatively, the difference parameters may be aggregated from all ensembles at a location made in summer with a lead time of five days from the date of prediction.).
determine a plurality of coefficients for the plurality of the location models based on the differences between the forecasted values of overall demand and the overall demand data (Col. 7, line 55-col. 8, line 17, i.e., determining a plurality of difference parameters for each location etc. as described above)
Dail determining coefficients for a plurality of location models, but does not explicitly disclose combining the location models based on the coefficients to generate an overall model including a weighted sum of the location models by the coefficients which is taught by the following citations from Lemos, a commonly owned application:
combine the location models multiplied by the coefficients to generate an overall model being a function including a weighted sum of the location models by the coefficients (Col. 19, line 64-col. 20, line 50, describing the data blending subsystem, which performs a process to fit a model that blends the points measurements and areal averages, then uses the fitted models to generate predictions for previously unknown spatiotemporal coordinates).
assign the predicted values of weather in the locations to the explanatory variable of the location models in the overall model to calculate the overall model to obtain a forecasted value of overall demand in the whole of the geographical region (Col. 14, lines 5-20, subsystem uses the grid-interpolations in place of the basic historic observations in combination with the predicted weather model within the agronomic, as discussed at lines 22-38 calculates e.g., the yield for a specific field by the predicted weather and past observations).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combining the location models based on the coefficients to generate an overall model including a weighted sum of the location models by the coefficients. Dail and Lemos overlap in scope and each discloses computer systems for performing data analysis and recalibrating or correction of predictions. One of ordinary skill in the art would have been motivated to do so for the benefit of providing more accurate data analysis at different granularities of time and of location.
Dail teaches determining coefficients for a plurality of location models, but does not explicitly disclose combining the location models based on the coefficients to generate an overall model including a weighted sum of the location models by the coefficients to determine specific dates and times of the forecasts for each geographical region which is taught by the following citations from Murakami:
acquire predicted values of weather in the locations for a target date time of demand forecast; ….for the target date time of demand forecast (Fig. 7, 8 and Fig. 14, S6, i.e., predicts demand at target time uses relevant historical data having occurred at corresponding time).
and output demand forecast data, including the forecasted value of overall demand in the whole of the geographical region and the target date time of demand forecast. (Fig. 7, 8 and Fig. 14, S6, i.e., predicts demand at target time uses relevant historical data having occurred at corresponding time. Paragraph Number [0062] teaches the energy demand prediction apparatus uses twenty four prediction models in order to predict the electric power demand values for twenty four hours. Each prediction model uses, as input data, a prediction result of demand of electric power one hour before the prediction target time of the model in question. Paragraph Number [0092] teaches the plurality of times specified as the demand prediction target times may be times with a predetermined time interval, or may be times respectively specified by a user).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to predict values based on data corresponding to predicted value of weather for a target date time of demand forecast. One of ordinary skill in the art would have been motivated to do so for the benefit of providing more accurate data analysis at different granularities of time.
As per claim 2, the combination of Dail, Lemos, and Murakami teaches each of the claim limitations of claim l.
In addition, Dail teaches:
wherein the weather data includes more than one item for observed values of weather or predicted values of weather (Col. 7, lines 31-50, temperature, precipitation, wind, etc.; also, Lemos, col. l, lines 37-50, environmental variables)
As per claim 5, the combination of Dail, Lemos, and Murakami teaches each of the claim limitations of claims l and 2.
Dail determining coefficients for a plurality of location models, but does not explicitly disclose combining the location models based on the coefficients to generate an overall model including a weighted sum of the location models by the coefficients utilizing a sparse regularization model which is taught by the following citations from Lemos:
wherein the processing circuitry performs sparse regularization to calculate the coefficients and to select part of the location models based on the values of the coefficients and generate the overall [model] based on only the part of the location models and the coefficients of the part of the location models (Col. 35, lines 4-30, i.e., as a part of the data blending process flow for determining the overall model, as discussed at Section 5.0 (col. 34, line 31), the observed equation is represented as FtOH-et, which is a vector collected at time 1	T} at multiple locations, and Ft a matrix, uses a sparse matrix in the process to determine coefficients which are multiplied by several temporal harmonics (i.e., weighted). 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 6, the combination of Dail, Lemos, and Murakami teaches each of the claim limitations of claim l.
In addition, Dail teaches:
wherein the processing circuitry outputs the demand forecast data to a display which displays the demand forecast data on a screen (Fig. 4 discussed at Col. 20 lines 26-62 describing a computer system with computer displays to present determined information).
As per claim 8, the combination of Dail, Lemos, and Murakami teaches each of the claim limitations of claim l.
Dail teaches determining coefficients for a plurality of location models, but does not explicitly disclose combining the location models based on the coefficients to generate an overall model including a weighted sum of the location models by the coefficients to determine specific dates and times of the forecasts for each geographical region which is taught by the following citations from Murakami:
wherein the weather data and the overall demand data used for generation of the location model is weather data and overall demand data for a plurality of previous date times which satisfy a specific condition (Fig.7, discussed at Paragraph Numbers [0062]-[0068], specifically, Paragraph Numbers [0064]-[0066], teaching demand computed by accounting for specific weather conditions at past corresponding times and past demand predictions at previous time).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 9, the combination of Dail, Lemos, and Murakami teaches each of the claim limitations of claims l and 8.
Dail determining coefficients for a plurality of location models, but does not explicitly disclose combining the location models based on the coefficients to generate an overall model including a weighted sum of the location models by the coefficients which is taught by the following citations from Lemos:
wherein the processing circuitry generates the overall model which provides a forecasted value of demand under the specific condition. (Col. 20, lines 3 and 9-12, i.e., generate predictions for previously unknown spatiotemporal coordinates and includes weather data input, and weather analysis, lines 30-34, model is trained to describe the behavior of the environmental variables over space and time (i.e. conditions); Dail, e.g., col. 15, lines 18-20, create the agronomic model for a specific user's field and the conditions associated; also, e.g., col. 14, lines 39-55, i.e., heat stress; 19:35-50, i.e., drought or otherwise rare event).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 10, the combination of Dail, Lemos, and Murakami teaches each of the claim limitations of claims l, 8, and 9.
In addition, Dail teaches:
wherein the processing circuitry selects the overall model to be used from among a plurality of overall models based on a specific condition of a target date time of demand forecast. (Dail, col. 14, line 64, et seq., as with growing degree days).
As per claim 15, the combination of Dail, Lemos, and Murakami teaches each of the claim limitations of claims l and 8.
Dail teaches determining coefficients for a plurality of location models, but does not explicitly disclose combining the location models based on the coefficients to generate an overall model including a weighted sum of the location models by the coefficients which is taught by the following citations from Lemos:
wherein the processing circuitry calculates the predicted value of weather for the location in the whole of the geographical region based on the weather data. (Col. 20, lines 44-50, the weather analysis module 173 generates a predicted value and variance 505 of the environmental variable at the new spatiotemporal coordinate specified by the time and location 504).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 16, the combination of Dail, Lemos, and Murakami teaches each of the claim limitations of claims l and 8.
Dail teaches determining coefficients for a plurality of location models, but does not explicitly disclose combining the location models based on the coefficients to generate an overall model including a weighted sum of the location models by the coefficients which is taught by the following citations from Lemos:
wherein the processing circuitry calculates the predicted value of weather for the target date time in future (Col. 20, lines 44-50, the weather analysis module 173 generates a predicted value and variance 505 of the environmental variable at the new spatiotemporal coordinate specified by the time and location 504).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 21, the combination of Dail, Lemos, and Murakami teaches each of the claim limitations of claims l, 2, and 5.
In addition, Dail teaches:
wherein: the processing circuitry selects, as the part of the location models, location modes having coefficients of non-zero. (Col. 7, line 55-col. 8, line 17, i.e., determining a plurality of difference parameters for each location etc.)
As per claim 22, the combination of Dail, Lemos, and Murakami teaches each of the claim limitations of claim l.
In addition, Dail teaches:
wherein the plurality of locations are freely set in the geographical region (Fig. 2 discussed at col. 7, line 8 et seq., describing performing regression analysis on historical observation data as described at, e.g., col. 6, lines 23-32, historical observations at granular level, such as city-county rather than country; various types of regression analysis performed for calibration as well)
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dail et al. (US 10,690,806) in view of Lemos et al. (US 10,634,817) in further view of Murakami (US 2012/0095608), and in even further view of Allen et al. (U.S.
    PNG
    media_image1.png
    32
    183
    media_image1.png
    Greyscale

As per claim 11, the combination of Dail, Lemos, and Murakami teaches each of the claim limitations of claims l, 2, and 5.
Dail teaches determining coefficients for a plurality of location models, but does not explicitly disclose visualizing statistically analyzed forecasts by utilizing scatter plots and graphs which is taught by the following citations from Allen:
further comprising a display which displays a first graph which is a scattered plot diagram showing a relation between the weather data in the any locations and the overall demand data. (Col. 16, lines 48-col. 17, line 4, Fig. 10 depicts scatter plot diagram and regression line and synoptic condition indicators showing the relation between local area weather data and demand such as water deficit; generally, Figures 9 and 10, which are discussed at col. 15, line 55 et seq.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a graphical depiction of the data. One of ordinary skill in the art would have been motivated to do so for the benefit of exposing and making readily perceptible the underlying trends and patterns in the data.
As per claim 12, the combination of Dail, Lemos, and Murakami teaches each of the claim limitations of claims l, 2, 5, and 11.
Dail teaches determining coefficients for a plurality of location models, but does not explicitly disclose visualizing statistically analyzed forecasts by utilizing scatter plots and graphs which is taught by the following citations from Allen:
wherein the display displays a regression line or an approximated curve overlapping the scattered plot diagram (Col. 16, lines 48-col. 17, line 4, Fig. 10 depicts scatter plot diagram and regression line and synoptic condition indicators showing the relation between local area weather data and demand such as water deficit; generally, Figures 9 and 10, which are discussed at col. 15, line 55 et seq.)
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 11.
As per claim 13, the combination of Dail, Lemos, and Murakami teaches each of the claim limitations of claims l, 2, 5, and 11.
Dail teaches determining coefficients for a plurality of location models, but does not explicitly disclose visualizing statistically analyzed forecasts by utilizing scatter plots and graphs which is taught by the following citations from Allen:
wherein the display displays a map which shows the coefficients to be associated with the locations corresponding to the location models (Fig. 11, discussed at col. 17, lines 5-24, each entry in matrix 1100 may be referred to as a bias correction factor and may be calculated from a classification matrix based on multiple model output variables that when considered together can represent different synoptic conditions that have an impact on the model calculations and their representation of localized point measurements; also, "Sub-Areas" section starting at col. 11, line 51).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 11.
As per claim 14, the combination of Dail, Lemos, and Murakami teaches each of the claim limitations of claims l, 2, 5, and 11.
Dail teaches determining coefficients for a plurality of location models, but does not explicitly disclose visualizing statistically analyzed forecasts by utilizing scatter plots and graphs which is taught by the following citations from Allen:
wherein the display displays a second graph which shows the forecasted value of overall demand in the whole of the geographical region and overall demand actual data in the whole of the geographical region for a plurality of date times (Fig. 7, an indication of a predicted water deficit or surplus, previous value of demand via slider for a plurality of date times. Col. 16, lines 48-col. 17, line 4, Fig. 10 depicts scatter plot diagram and regression line and synoptic condition indicators showing the relation between local area weather data and demand such as water deficit; generally, Figures 9 and 10, which are discussed at col. 15, line 55 et seq.).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 11.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dail et al. (US 10,690,806) in view of Lemos et al. (US 10,634,817) in further view of Murakami (US 2012/0095608), and in even further view of Perry et al. (US 2019/0050948).
As per claim 17, the combination of Dail, Lemos, and Murakami teaches each of the claim limitations of claim l.
Dail teaches determining coefficients for a plurality of location models, but does not explicitly disclose using generalized additive models to calculate forecasts which is taught by the following citations from Perry:
wherein the processing circuitry generates the location model using a Generalized Additive Model. (Claim 7 teaches machine learning operations can include one or more of: a generalized linear model, a generalized additive model).
It would have been obvious to one of ordinary skill in the art at the time of filing to use generalized additive models as in Perry in the system executing the method of Dail in view of Lemos. As in Perry, it is within the capabilities of one of ordinary skill in the art to apply such statistical technique to Dail in view of Lemos' invention with the predictable result of improving the accuracy of the forecast.
 As per claim 18, the combination of Dail, Lemos, and Murakami teaches each of the claim limitations of claim l.
Dail teaches determining coefficients for a plurality of location models, but does not explicitly disclose using generalized additive models to calculate forecasts including electricity demand based upon the weather which is taught by the following citations from Perry:
wherein the overall demand data in the whole of the geographical region is actual data of overall demand for electricity in the whole of the geographical region and the forecasted value of overall demand in the whole of the geographical region is a forecasted value of overall demand for electricity in the whole of the geographical region. (Paragraph Numbers [0051]-[0053] teach cost databases describing seed prices, commodity prices, prices of products or treatments, machinery and repair costs, labor costs, fuel and electricity costs, land costs, insurance costs, storage costs, and transportation costs, i.e., demand; agricultural databases maintained by local, state, or national governments, academic institutions, non-profit organizations, and/or farming collectives; and interpolations for locations or regions in which historic data is not available based on nearby locations, county level data, and similar plots of land (see also forecasting models described in Paragraph Numbers [0156]-[0160]; (See also Paragraph Number [0164] teaching about division by geographical regions))
It would have been obvious to one of ordinary skill in the art at the time of the filing to apply the forecasting techniques to predict demand for electricity as taught by Perry in the system of Dail in view of Lemos. Forecasting electrical demand based on past electric demand taught by Perry does not change or affect the normal functions of demand forecasting as taught 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
by Dail in view of Lemos. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Response to Arguments
Applicant’s arguments filed 4/13/2022 have been fully considered but they are not found to be persuasive.
Applicant argues that the claims are eligible under 35 USC 101. (See Applicant’s Remarks, 4/13/2022, pgs. 11-14). Examiner respectfully disagrees. As noted in the 35 USC 101 analysis presented above, the claims recite an abstract concept that is encapsulated by decision making analogous to a method of organizing human activity. Examiner notes that each of the limitations that encapsulate the abstract concepts are recited in the above 35 USC 101. Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations and provide for direction for either a person or machine to follow at some future time. The claims do not recite any particular use for these determinations and directions that improve upon the underlying computer technology (in this instance the computer software, processor, and memory). Instead, Examiner asserts that the claim language is only used as implementation of the abstract concepts utilizing technology. The claims are not directed towards the technology, but are instead directed towards the overarching abstract concepts and in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Additionally, the displaying of the output of the forecast for a specific time interval is not sufficient to rise to the level of a practical application of the abstract concepts as this constitutes a mere output or display of data. Examiner notes that the output of a complex computer model, when claimed at a high level as in this context, rests in the abstract realm rather that an improvement or inventive step applied to the abstract concepts recited in the claims. Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims.
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 4/13/2022, pgs. 15-16). Examiner notes that new citations from the Dail reference have been applied to the newly presented claim limitations as indicated in the above in the revised 35 USC 103 rejection that adds citations from the Murakami and Perry references to the claims. As such, Applicant’s arguments have been rendered moot. In response to Applicant’s arguments, Examiner directs Applicant to review the new citations provided in the 35 USC 103 rejection presented above. Examiner additionally notes that Applicant’s arguments regarding the geographic specificity of the claims are not persuasive in that a person of ordinary skill would understand that dividing forecasts by geographic region can be sub divided or aggregated to suit a region of any size from small areas to an entire county or country. Examiner asserts that it would be obvious to a person of ordinary skill to make these modifications to the resolution of the forecasts based upon needs of the user and desired accuracy. As such, Examiner is not persuaded by the distinctions Applicant is attempting to make.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Krishnamurti discloses a method for generating superensemble model from a variety of weather and climate models. 
Noda discloses a demand planner that permits displaying and editing of demand model. 
Tripathi discloses a method and system that predicts a replenishment demand at a plurality of locations within the pre-defined area based on an aggregation of location models. 
Walker discloses a system for weather-dependent demand predictions
Applicant’s amendments to the claims necessitated the new grounds of rejection presented above. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H DIVELBISS whose telephone number is (571)270-0166.  The examiner can normally be reached on 7:30 am - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624



/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624